Citation Nr: 0608276	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  The records show that the veteran had service in 
Vietnam for approximately one year from March 1967 to March 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied service connection for diabetes mellitus.  
A personal hearing at the RO was held in May 2004.  A 
videoconference hearing before the undersigned member of the 
Board was held in September 2004.  The Board remanded the 
appeal for additional development in December 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The presumption of service incurrence for Type II 
diabetes mellitus in this case is rebutted by competent 
affirmative medical evidence that the veteran's diabetes 
mellitus Type II is due to steroid treatment for nonservice-
connected ulcerative colitis.

4.  Type II diabetes mellitus was not present in service or 
until many years after service and there is no causal 
connection between the veteran's current diabetes mellitus 
and military service or any incident therein, to include any 
exposure to herbicide agents.  




CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active duty, may not be so presumed, nor may the veteran's 
diabetes mellitus be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in May 2001, 
prior to the February 2002 adjudication of his claim.  He was 
provided with the law and regulations pertaining to VCAA in 
the September 2003 statement of the case (SOC).  He was also 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, notice of how 
his claim was still deficient, and essentially told during 
the course of development of his claim to submit any evidence 
in his possession that he wanted considered including in the 
Board's December 2004 remand.  However, he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant, and concludes that it may 
proceed, as specific notice as to which party could or should 
obtain which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran had 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  The veteran and his representative were 
afforded the opportunity to present evidence and argument in 
support of his claim, and did so, and were provided with the 
appropriate laws and regulations pertaining to service 
connection in the May 2003 SOC.  The veteran also testified 
at a personal hearing at the RO in May 2004, and at a 
videoconference hearing before the undersigned member of the 
Board in September 2004.  Further, the veteran has not 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Consequently, the Board 
concludes that VA's duties with respect to notice and 
assistance have been satisfied.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  § 3.303(d).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) 
(2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), Type II 
diabetes mellitus manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Further, where a veteran had active service continuously for 
90 days or more during a period of war, and diabetes mellitus 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  It is not required that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Factual Background & Analysis

The veteran contends that his diabetes mellitus was caused by 
exposure to herbicides in Vietnam.  He argues that the 
evidence shows that he was borderline diabetic prior to the 
onset of diabetes mellitus in April 1999, as evidence by 
elevated sugars in his urine, and that his use of prednisone 
for ulcerative colitis merely aggravated his preexisting 
condition.  

The evidence favorable to the veteran includes medical 
records for treatment from 1991 to 2005 and an April 2004 
letter from a private physician, Dr. D. B. Eggers, and two 
laboratory studies, one on VA examination in October 1984, 
and the other a May 1991 private report, which showed 
slightly elevated blood sugar levels prior to the onset of 
diabetes mellitus in 1999.  

In the April 2004 letter, Dr. Eggers stated, in essence, that 
the veteran developed diabetes in 1998, and that it was 
exacerbated by the use of Prednisone for ulcerative colitis.  
He noted that the veteran had a total colectomy in 1999 and 
was taken off Prednisone in 2000, but that he continued to 
have very mild diabetes which was controlled with Glyburide, 
10 mg. twice a day.  

The October 1984 VA examination for herbicide exposure (Agent 
Orange Registry examination) showed a slightly elevated blood 
sugar level of 114 (normal up to 105 if fasting).  The report 
did not indicate whether the study was with fasting.  All 
other clinical and diagnostic studies, including urinalysis 
for protein and glucose, were normal.  

The Rohlf Clinic Lab Flow Sheet, received from Dr. Eggers in 
November 2001, showed a FBS of 115 on May 20, 1991, and 342 
on April 5, 1999.  During the interim, the flow sheet showed 
urinalysis for protein and glucose was negative on July 30, 
1997, and March 27, 1998.  On April 1, 1999, protein was 
negative and glucose was +3.  Additional clinical notes dated 
April 5, 1999, indicated a "new onset of diabetes."  Dr. 
Eggers indicated that the veteran had a slightly elevated, 
non-fasting, blood sugar when hospitalized in December 1998, 
and offered an assessment of diabetes mellitus, type 2, 
exacerbated by prednisone.  In a progress note in May 2001, 
Dr. Eggers reported that the veteran had diabetes mellitus 
since 1999, and had been on some steroids earlier for his 
ulcerative colitis.  

The evidence against the veteran's claim includes the 
veteran's service medical records and two VA examination 
reports, dated in August 2004, and May 2005.  Additional 
evidence of record includes numerous private medical reports 
from 1991 to 2005, which show treatment for various maladies, 
including ulcerative colitis and acute proctitis in 1998.  
The first diagnosis of diabetes mellitus was in April 1999.  

The veteran's service medical records, including his 
separation examination in September 1968, showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to diabetes mellitus.  All diagnostic studies, including 
urinalysis for sugar and protein at the time of his 
separation examination were negative.  

Private medical records from Dr. Eggers (which include 
records from Rohlf Memorial Clinic), received at various 
times during the pendency of this appeal showed that he was 
seen on numerous occasions for various maladies from May 1991 
to the present.  As indicated above, laboratory studies for 
urinalysis on July 30, 1997 and March 27, 1998, were negative 
for protein and glucose; apparently blood sugar studies were 
not taken on those dates.  The reports showed ulcerative 
colitis was diagnosed in 1998, and acute proctitis in July 
1998, at which time he was started on Asocal (400 mg.).  
Additional reports from Dr. Eggers and Waverly Health Clinic 
showed that the veteran was treated with Asacol and Rowasa 
enemas for inflammatory bowel disease from July 1998 to 
January 1999, and that he was started on prednisone for 
ulcerative colitis around February 1999.  (See Dr. Eggers 
April 7, 1999 report).  Urinalysis on April 1, 1999, was 
negative for protein, but was +3 for glucose.  A FBS on April 
5, 1999 was 342, and the veteran was given a shot of insulin 
and started on Glyburide.  (See Waverly HC note dated April 
7, 1999).  

The clinical findings and the examiner's diagnosis on VA 
examinations in August 2004 and May 2005 were essentially the 
same.  The examiner interviewed the veteran, reviewed the 
claims file, and provided a detailed description of the 
veteran's complete medical history from service to the 
present.  He identified and discussed all of the records and 
findings reported above and conducted an comprehensive 
examination.  He noted that the first diagnosis of diabetes 
mellitus was on April 5, 1999.  The examiner indicated that 
although a progress note by Dr. Eggers on April 5, 1999, 
indicated that the veteran had a slightly elevated non-
fasting blood sugar in December 1998, there was no record 
documenting that assertion or indicating the blood sugar 
value at that time.  The same note also indicated that the 
veteran had classic symptoms of polyuria and polydipsia for 
the previous few weeks, a 3+ glucosuria on April 1, and 
included a diagnosis of "new onset diabetes mellitus, type 
2, exacerbated by prednisone."  Subsequent Mayo Clinic 
Gastroenterology and Hematology progress notes in August 
1999, indicated that the veteran had no blood sugar 
abnormalities until starting on predinsone, that he developed 
severe hyperglycemia after initiating prednisone treatment, 
and that his blood sugar was poorly controlled despite 
glyburide treatment.  The diagnosis was steroid-induced 
diabetes.  

Based on a review of all the evidence of record, the examiner 
concluded that the likely onset of the veteran's non-insulin 
dependent type 2 diabetes was about April 1, and was 
confirmed on April 5, 1999.  The examiner opined that the 
veteran's diabetes mellitus was at least as likely as not 
caused by, or a result of, corticosteroid use to manage 
ulcerative colitis, and was not caused by or a result of 
herbicide exposure in service.  The examiner also indicated 
that it is not unusual for a diabetic state to persist and 
even progress over time after corticosteroid therapy has 
ceased.  

The Board finds the VA examiner's opinion persuasive as it 
was based on a longitudinal review of the entire record, 
including the contrary opinion of the private physician.  The 
opinion included a discussion of all relevant facts and 
findings and offered a plausible explanation for its 
conclusion.  The opinion was also supported by diagnoses 
offered by a specialist in gastroenterology and hematology at 
the Mayo Clinic.  On the other hand, the opinion by Dr. 
Eggers offered only a conclusory statement, which was not 
supported by any objective evidence, and did not include any 
discussion of the relevant facts.  His opinion that the 
veteran's diabetes began in 1998 is not supported by any 
objective evidence and contradicts his clinical findings and 
diagnosis showing the onset of diabetes in April 1999.  The 
Board finds that the more probative medical evidence of 
record contains sound medical reasoning and is based on 
consideration of all evidence of record.  Such evidence 
supports a conclusion that the veteran's Type II diabetes 
mellitus was not incurred in service.  Thus, the Board 
concludes that the presumption of service incurrence for Type 
II diabetes mellitus in this case is rebutted by competent 
affirmative medical evidence that the veteran's diabetes 
mellitus Type II is due to steroid treatment for nonservice-
connected ulcerative colitis, and not due to exposure to 
herbicide exposure in service.  

In this case, the evidence does not show that the veteran had 
diabetes mellitus in service or until many years thereafter.  
The first evidence of diabetes was in April 1999, several 
months after he was started on steroid treatment for 
nonservice-connected ulcerative colitis.  While the veteran 
believes that his current diabetes mellitus is related to 
herbicide exposure in service he, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Although he is competent to testify as to 
the symptoms he has experienced, the veteran is not competent 
to testify to the fact that what he has experienced is the 
same condition with which he is currently diagnosed with.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, 
the Board finds no basis to grant service connection for Type 
II diabetes mellitus.  


ORDER

Service connection for diabetes mellitus Type II, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


